t c memo united_states tax_court leciel l lowery jr and charlene a lowery petitioners v commissioner of internal revenue respondent docket no 13022-17l filed date stephen p kauffman and terry l goddard jr for petitioners nancy m gilmore and david a indek for respondent memorandum findings_of_fact and opinion colvin judge the issue for decision is whether respondent’s determination to sustain two proposed levies and the filing of two notices of federal_tax_lien was an abuse_of_discretion because the record before us contains insufficient information to decide this issue we will remand the case to the internal_revenue_service irs appeals_office for further proceedings findings_of_fact some of the facts have been stipulated and are so found petitioners are husband and wife and resided in maryland when they timely filed the petition a procedural background as of date petitioners had not paid and they now concede they are liable for the following amounts of federal_income_tax penalties and interest dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for on date respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing levy notice to petitioners for tax years first levy notice on date respondent issued a notice_of_federal_tax_lien filing and your right to a hearing under lien notice to petitioners for tax years first lien notice on date respondent issued a levy notice to petitioners for tax_year second levy notice on date respondent issued a lien notice to petitioners for 1monetary amounts are rounded to the nearest dollar unless otherwise indicated section references are to the internal_revenue_code in effect at all relevant times tax_year second lien notice petitioners timely submitted form request for a collection_due_process or equivalent_hearing for each levy and lien notice cdp hearing requests petitioners requested the cdp hearings to obtain consideration of either an installment_agreement or an offer-in-compromise the irs appeals officer ao assigned to petitioners’ case calculated what the commissioner refers to as petitioners’ reasonable collection potential rcp using form income and expense asset equity calculation table on date the ao issued to petitioners a notice_of_determination sustaining the collection actions for the first and second lien notices and the first levy notice and a decision letter sustaining the collection actions for the second levy notice b petitioner husband’s employment petitioner husband’s duties petitioner husband is employed as a ship pilot pilot on the chesapeake bay pilots’ duties include boarding foreign vessels entering maryland waters and 2rcp is calculated on the basis of a taxpayer’s net realizable equity and future income for the next to months after allowing for necessary living_expenses internal_revenue_manual irm pt date 3a decision letter was sent rather than a notice_of_determination because the ao had determined that the cdp hearing request for the second levy notice was untimely respondent now concedes that the request was timely assuming navigational control a pilot is taken to a ship via a smaller vessel and climbs a ladder to board the ship regardless of the weather petitioner husband’s 60th birthday was in because of the physical demands of his job petitioner husband likely will retire from work as a pilot by mandatory deductions from petitioner husband’s income as a pilot petitioner husband is required to be a member of the association of maryland pilots association which is a partnership each month the association distributes to petitioner husband an amount equal to his share of the fees received by the association less several mandatory deductions mandatory deductions comprise health insurance premiums dollar_figure life_insurance premiums dollar_figure supplemental profit-sharing_plan and sec_401 retirement contributions dollar_figure capital contributions dollar_figure and political action committee pac fund contributions dollar_figure the association also deducts from petitioner husband’s monthly distribution dollar_figure for a money purchase plan_loan repayment not further explained in the record and dollar_figure withheld for virginia state taxes the ao reduced the amount that petitioners could reasonably be expected to pay each month by dollar_figure for petitioner husband’s monthly health insurance premiums and dollar_figure for his monthly life_insurance premiums the ao did not reduce the amount petitioners could reasonably be expected to pay by the amounts of the other mandatory deductions which total dollar_figure or by the reductions for the money purchase plan_loan repayment dollar_figure and virginia state taxes dollar_figure and she did not explain why she treated money not distributed to petitioners as if it were available to pay their unpaid federal_income_tax unreimbursed business_expenses petitioner husband claims that he incurs expenses totaling dollar_figure per month4 in the performance of his duties as a pilot specifically expenses for local travel overnight travel specialized gear accounting and tax services and maintaining a home_office the ao approved dollar_figure for transportation_expenses which is less than one-half of petitioner husband’s claimed business_expenses the association does not reimburse its pilots for any of their business_expenses or provide them with an office 4petitioners assert that the total amount of petitioner husband’s monthly unreimbursed expenses was dollar_figure the record does not show how they reached that total 5that amount is included in the ao’s allowance for petitioners’ monthly household and court-ordered expenses dollar_figure during the cdp hearing stage petitioners offered to provide some of their credit card records as substantiation for these expenses the ao did not review these records c petitioner husband’s retirement account and petitioner wife’s pension petitioner husband has a retirement account with charles schwab that was valued at dollar_figure as of date as of date petitioner wife received dollar_figure per month from an at t pension_plan her 69th birthday was in d petitioner wife’s family_trust petitioner wife is the trustee of the donald couch trust which her father established in for the benefit of petitioner wife and her two siblings the only asset in the trust is a house in arizona the final mortgage payment was due in date as of date the home was rented but did not generate any net_income e communications between petitioners and the revenue_officer in a letter dated date written in response to form_9297 summary of contact and a phone call from a revenue_officer ro to whom this case was assigned before its assignment to the ao petitioners said that they wanted to refinance their home and to use the loan to make a lump-sum payment to the irs petitioners also proposed that they make an additional lump-sum payment likely from petitioner husband’s retirement account followed by monthly payments of dollar_figure however the record suggests that petitioners were unable to obtain a home equity loan in a letter to the ao dated date petitioners said they could only afford to commit to a monthly payment of dollar_figure suggesting they were withdrawing their proposal to refinance their home and to use part of petitioner husband’s retirement account to pay their back tax opinion after concessions by the parties the issue for decision is whether it was an abuse_of_discretion for respondent to require as a condition of accepting an installment_agreement that petitioners pay either dollar_figure per month or dollar_figure per month for months if petitioners first pay to respondent the entire amount of petitioner husband’s retirement account and petitioner wife’s proceeds from the sale of the house held by the trust a standard and scope of review where as here underlying tax_liability is not in dispute we review the commissioner’s determination for an abuse_of_discretion goza v commissioner 6the parties agree that the amount of petitioners’ monthly household and court-ordered expenses is dollar_figure and the amount for monthly tax_payments income fica and maryland state is dollar_figure 114_tc_176 an abuse_of_discretion occurs if the ao exercises his or her discretion arbitrar il y capricious ly or without sound basis in fact or law 129_tc_107 if the ao follows all statutory and administrative guidelines and provides a reasoned balanced decision we will not reweigh the equities 140_tc_173 in a cdp case if we decide that a further hearing would be helpful necessary or productive then we may remand the case to the irs appeals_office 130_tc_79 n 117_tc_183 petitioners and respondent dispute the scope of our review respondent contends that our scope of review is limited to the administrative record see 439_f3d_455 8th cir rev’g 123_tc_85 however we need not decide that issue because the scope of review does not affect the result b proposed installment agreements the commissioner and a taxpayer may enter into an installment_agreement under which the taxpayer agrees to pay unpaid tax_liabilities over a period of time sec_301_6159-1 proced admin regs the commissioner has years from the date of assessment to collect unpaid taxes sec_6502 however the commissioner and a taxpayer may agree to extend the 10-year period in connection with an installment_agreement sec_6502 the internal_revenue_manual irm instructs irs officers to b e aware of the 10-year collection_period when granting installment agreements irm pt date the irm also states that if taxpayers cannot fully pay their unpaid tax within the 10-year period the commissioner may adopt a partial payment installment_agreement irm pt date petitioners proposed that they pay dollar_figure per month and respondent proposed that petitioners pay dollar_figure per month alternatively respondent proposed that petitioners pay dollar_figure per month for months if they first pay to respondent all of the funds in petitioner husband’s retirement account about dollar_figure as of and all of petitioner wife’s proceeds from the sale of the house held by the trust about dollar_figure respondent determined that if petitioners accepted either of those two options petitioners would fully pay their unpaid tax within the 10-year collection_period see sec_6502 however an installment_agreement need not necessarily achieve full payment of a tax within the collection_period see sec_6502 sec_6159 irm pt 7these amounts are taken from the parties’ posttrial briefs c petitioners’ reasonable collection potential mandatory deductions respondent allowed two of petitioner husband’s mandatory deductions dollar_figure for health insurance premiums and dollar_figure for life_insurance in calculating petitioners’ rcp petitioner husband’s other mandatory deductions reduced his net_income by dollar_figure each month supplemental profit-sharing_plan and sec_401 contribution of dollar_figure capital contributions of dollar_figure and pac fund contribution of dollar_figure in addition the partnership reduced his monthly distribution by dollar_figure for the money purchase plan_loan repayment and by dollar_figure for virginia state tax withholding respondent did not reduce petitioners’ rcp on the basis of those amounts the irm states that the amount of disposable income available to apply to the tax_liability is gross_income less all allowable expenses irm pt date allowable expenses include necessary expenses which are expenses that are necessary to provide for the taxpayers’ health welfare and or production_of_income see irm pt date irm 8in a letter dated date petitioners assert that the health insurance premiums were going to increase to dollar_figure and state that they would send substantiation of this change when it occurred the record does not show whether the increase occurred pt date necessary expenses include i nvoluntary d eductions which are necessary if the expense is a requirement of the job irm pt the ao did not treat amounts required to be withheld from petitioner husband’s distribution as reducing the amount of income available to petitioners because those expenses were not allowed as expenses per the irm the ao did not cite an irm provision to support that position or explain how her determination relates to the irm text quoted above on remand the appeals_office will have an opportunity to articulate the basis on which it determined that amounts subtracted from petitioner husband’s distribution should be treated as available to pay petitioners’ unpaid tax_liabilities unreimbursed expenses petitioners contend that petitioner husband spends dollar_figure each month for unreimbursed job expenses comprising dollar_figure for local travel in addition to the dollar_figure approved by the ao dollar_figure for overnight travel dollar_figure for specialized gear dollar_figure for professional accounting and tax services and dollar_figure per month to maintain a home_office when the ao initially reviewed petitioners’ file around date she concluded that petitioner husband’s unreimbursed business_expenses were average expenses and appeared to be normal household expenses during the cdp hearing on date petitioners stated how the expenses related to petitioner husband’s job the record does not show how the ao determined that petitioner husband’s unreimbursed business_expenses in excess of the amount respondent allowed as transportation_expenses assuming petitioner husband had business_expenses in the amounts he reported were average and normal household expenses respondent contends that petitioners did not substantiate any of their reported unreimbursed expenses and that there is no evidence showing that petitioners were willing to deliver this information to the ao we disagree in a letter dated date petitioners told the ao we also have several pages of american express charge card statements that substantiate and support other asserted non-reimbursed business_expenses there are over pages of these documents please advise if you would like us to forward those documents to you and how you would like us to forward them to you during the meeting on date petitioners offered to provide documents substantiating the unreimbursed expenses during a meeting on date the ao asked petitioners to provide the amounts of petitioner husband’s business_expenses for reported on petitioners’ form sec_1040 u s individual_income_tax_return the ao did not ask petitioners to provide the credit card statements respondent contends that the ao did not consider the credit card statements because the statements covered only a six-month period in and that the ao was using a five-year average to determine income without reviewing the offered records the ao determined that petitioners’ reported unreimbursed expenses were not allowable beyond the dollar_figure amount the ao allowed for transportation_expenses on remand the appeals_office will presumably review petitioners’ credit card statements determine whether or to what extent to reduce the rcp based on petitioner husband’s reported unreimbursed expenses and provide reasons for that determination sale of the house held by the donald couch trust the only asset held by the donald couch trust is a house in arizona the ao determined that before she could accept an installment_agreement in which petitioners would pay dollar_figure per month petitioner wife must sell the house held by the trust and pay her share of the proceeds to respondent the trust instrument states that petitioner wife as trustee has discretionary powers to sell all real_property held in the trust and distribute the proceeds to the beneficiaries without permission from anyone or any organization including any remainder beneficiary respondent contends that the trust instrument authorizes petitioner wife to sell the arizona home and distribute one-third of the proceeds to herself the record does not show whether the ao considered arizona law concerning the trust instrument when determining that the house must be sold as one of the conditions of respondent’s agreement to accept a monthly installment_payment of dollar_figure arizona trust law provides both default and mandatory rules for trusts ariz rev stat ann sec dollar_figure mandatory rules apply regardless of the trust instrument the mandatory rules in pertinent part state that a trustee has a duty to act in good_faith and that the trust and its terms must be for the benefit of its beneficiaries id subsec b and arizona law also provides that n otwithstanding the breadth of discretion granted to a trustee in the terms of the trust the trustee shall exercise a discretionary power in good_faith as to only 9a remainder beneficiary is a person entitled to receive principal when an income_interest ends ariz rev stat ann sec the trust instrument does not define remainder beneficiaries 10arizona adopted a new trust code which became effective on date the new code applies to all trusts created before on or after date arizona trust code sec a ariz sess laws consequently we have cited the text from the new trust code even though the donald couch trust was established in beneficiaries of the trust and creditors of the trust dollar_figure id sec a on remand the appeals_office should consider whether or under what circumstances under arizona law petitioner wife may sell the house to pay petitioners’ unpaid federal_income_tax liquidation of petitioner husband’s retirement account petitioner husband’s retirement account with charles schwab was valued at dollar_figure as of date on date the ro completed the form_9297 the irs uses form_9297 to request information from a taxpayer to calculate verify the taxpayer’s ability to pay the tax delinquencies in that form under i nformation d ocuments required the ro wrote l iquidate charles schwab investment account and use the proceeds to make full partial payment towards the outstanding tax_liabilities irm pt date states that i f taxpayers have equity in assets that could be used to fully or substantially satisfy balance due accounts the commissioner’s personnel should explore the possibility of 11creditors cannot compel a trustee to distribute trust assets with an exception for court orders requiring that child_support or maintenance be paid from the trust see ariz rev stat ann secs a b whether respondent is considered a creditor of the trust is undetermined 12respondent cites irm pt but apparently intended to cite irm pt date liquidating or borrowing against those assets unless factors such as advanced age ill-health or other special circumstances are determined to prevent the liquidation of the assets emphasis added during their discussions with the ao petitioners argued that because petitioner husband was nearing retirement his retirement account should not be required to be liquidated in its entirety to pay petitioners’ tax obligations respondent contends that during the cdp hearing stage petitioners did not provide information about the timing of petitioner husband’s retirement we disagree in a letter dated date petitioners said that petitioner husband’s job is extremely difficult and extremely dangerous and that there is a very real danger and potential for serious injury each day he goes to work and that he would likely retire by respondent further argues that even if petitioner husband is nearing retirement age as a pilot eight years from the date of trial is a long enough period in which to make alternative arrangements for retirement income we are unsure on what basis respondent concluded that eight years is long enough for petitioners to accumulate retirement savings in addition to fulfilling their other financial obligations the ao determined that as a condition to an agreement by respondent to accept monthly payments of dollar_figure rather than dollar_figure petitioner husband’s retirement account must be liquidated on remand the appeals_office should consider whether or to what extent in light of petitioner husband’s employment and age liquidation of his retirement account should be required as a condition of accepting an installment_payment agreement d conclusion on the basis of this record we are unable to conclude whether it was an abuse_of_discretion for respondent to require as a condition of accepting an installment_payment agreement that petitioners pay either dollar_figure per month or dollar_figure per month for months if petitioners first pay to respondent the entire amount of petitioner husband’s retirement account and petitioner wife’s proceeds from the sale of the house held by the trust we may remand when the ao did not develop a record sufficient for judicial review see 131_tc_197 supplemented by 136_tc_463 churchill v commissioner tcmemo_2011_182 and ask the appeals_office to clarify the record see gurule v commissioner tcmemo_2015_61 at we will remand the case to the appeals_office to give it an occasion to explain why funds not received by petitioners because of mandatory deductions were treated as available to pay petitioners’ back tax review records previously made available by petitioners and consider whether or to what extent those records substantiate the amounts of petitioners’ reported unreimbursed expenses and to the extent respondent concludes that petitioners had unreimbursed employee_expenses why funds so expended should be considered available to petitioners to pay their back tax consider whether arizona law affects petitioner wife’s power as trustee to sell property held by her family_trust and determine whether special circumstances such as age restrict the full or partial_liquidation of petitioner husband’s retirement account to pay petitioners’ back tax upon remand we expect that the appeals_office will consider any additional information or evidence that petitioners may wish to submit any new collection alternative that petitioners may wish to propose and any asserted change_in_circumstances to reflect the foregoing an appropriate order will be issued
